      Case 2:12-cv-05146-ER Document 153 Filed 12/28/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



LIFEWATCH SERVICES, INC.,          :   CIVIL ACTION
                                   :   NO. 12-5146
              Plaintiff,           :
                                   :
    v.                             :
                                   :
HIGHMARK, INC., et al.,            :
                                   :
              Defendants.          :

                                   ORDER

              AND NOW, this 28th day of December, 2020, after

considering Defendants’ Motion to Dismiss the Third Amended

Complaint (ECF No. 95) and the parties’ responses, replies,

and supplemental briefing and holding a hearing on the record,

it is hereby ORDERED, for the reasons set forth in the

accompanying memorandum, that:

         1.       Defendants’ Motion to Dismiss the Third Amended

                  Complaint (ECF No. 95) is GRANTED;

         2.       The Third Amended Complaint (ECF No. 90) is

                  DISMISSED; and

         3.       The Clerk of Court is directed to mark the case

                  as CLOSED.


              AND IT IS SO ORDERED.


                                       /s/ Eduardo C. Robreno
                                       EDUARDO C. ROBRENO, J.
